Citation Nr: 1613248	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  13-24 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as a residual of a stab wound.

2.  Entitlement to a disability rating in excess of 10 percent for a residual scar of the lumbar spine due to a stab wound.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1962 to January 1965.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

As an initial matter, the Veteran was previously represented by a private attorney.  In a September 2014 letter, the RO informed the Veteran that his attorney was no longer accredited to represent claimants before the VA, as required by VA regulations, and that the Veteran may either elect to seek other representation or proceed without representation.  See 38 C.F.R. § 14.629(b) (2015).  That letter was not returned as undeliverable and the Veteran has not responded to it.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


REMAND

Service Connection for a Low Back Disorder

The Veteran has alleged that he experiences muscle pain and weakness in his low back, which he believes is due to an in-service stab wound.  At his hearing before the Board in February 2014, he indicated that the stab wound was centimeters away from his spinal cord.

At a May 2011 VA examination, the examiner found the Veteran's residual scar was asymptomatic, superficial, and well-healed.  The Veteran reported pain at the site of the stab wound in the right lumbar region and noted flare-ups with change in temperature, lifting objects in excess of 40 pounds, and frequent bending.  The examiner diagnosed a "mild muscle strain" and found it was "at least as likely as not" due to the stab wound the Veteran experienced during service.  Although the examiner gave a positive opinion, no rationale for that opinion was provided, and therefore, it is inadequate.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (finding that medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).  In October 2012, the same VA examiner found that "[the Veteran's] stab wound . . . would have no effect on [his] lumbar spine" and that "rendering an opinion regarding lumbar strain secondary to a stab wound . . . would not apply."

In April 2014, the Board remanded the Veteran's claim finding that the examiner provided contradictory opinions and that it was unclear whether the "muscle strain" referred to in the May 2011 opinion was separate and distinct from the "lumbar strain" referred to in the October 2012 opinion.  The Board found a new VA examination was required to clarify whether the Veteran had any other low back residuals, aside from a scar, attributable to the in-service stab wound.  The Board also found it was necessary to determine whether the Veteran had a low back disorder attributable to any other incident of his military service, such as his duties as a parachutist.  The Board specifically instructed the examiner to opine as to whether any "currently or previously diagnosed chronic muscle strain, lumbosacral strain, or other chronic low back disorder" was attributable to the Veteran's in-service stab wound, in-service duties as a parachutist, or any other incident of his military service.

At a November 2014 VA examination, the examiner diagnosed rheumatoid arthritis and indicated that there was no documentation that the Veteran had a lumbosacral strain or experienced back pain his VA treatment records.  The Board finds this examination is inadequate.  The examiner's conclusion that there was no diagnosis of a lumbosacral strain in the record is factually inaccurate; the Veteran's May 2011 VA spine examination report and supplemental October 2012 examination report contain previous diagnoses of a "mild muscle strain," and "lumbar strain," respectively.  Although the November 2014 VA examiner did not diagnose any muscle or back strain at that examination, the examiner had been directed by the Board to provide opinions with regard to any "currently or previously" diagnosed back disorders, yet failed to do so.  Further, at the November 2014 VA examination, the examiner diagnosed rheumatoid arthritis, which was found to affect the Veteran's back.  With this diagnosis, the examiner was required to provide an opinion as to whether it was related to the Veteran's service, however, no such opinion was rendered.  As the November 2014 VA examination does not comply with the Board's April 2014 remand directives, an additional remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not discretionary or optional and that the Board errs as a matter of law when it fails to ensure remand compliance).

Increased Rating for a Scar

At the Veteran's February 2014 hearing before the Board, he indicated that he experienced pain, weakness, and tenderness around the site of his service-connected scar and that he felt "like it [was] pulling if [he] turn[ed] a certain way," suggesting that his scar caused limited range of motion of his back.  Further, in connection with his claim for service connection for a low back disorder, the Veteran claimed in his December 2013 notice of disagreement that the residuals of his stab wound included limitation of motion of his back.

The rating criteria for scars are set forth at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2015).  Diagnostic Code 7805 specifically provides that any disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 should be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.  As such, a remand is required to determine if the scar causes limitation in range of motion of his back and, if so, the additional limitation caused measured in degrees.

On remand, the RO must also obtain and associate with the evidence of record all outstanding VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is remanded for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Regardless of the Veteran's response, the RO must obtain and associate with the evidence of record all outstanding VA treatment records from October 2013 to the present.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded the appropriate VA examination to determine whether any currently or previously diagnosed low back disorder is related to his military service.  All pertinent symptomatology and findings must be reported in detail, and any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner.

Based on the clinical examination, a review of the evidence of record, to specifically include the May 2011 VA examination report, October 2012 VA supplemental opinion, and November 2014 VA examination report, and with consideration of the Veteran's statements, the examiner must state:

* Whether any currently or previously diagnosed back disorder, to include muscle strain (initially diagnosed at the May 2011 VA examination), lumbosacral strain (initially diagnosed in conjunction with an October 2012 VA supplemental opinion), and rheumatoid arthritis (initially diagnosed at the November 2014 VA examination), is related to the Veteran's active duty service, to include as due to an in-service stab wound, in-service duties as a parachutist, or any other incident of military service.  The examiner must state upon what specific evidence this determination is based.

The examiner must conduct full range of motion studies on the Veteran's service-connected low back.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Next, the examiner must state:

* Whether the Veteran's service-connected scar causes limitation of motion of the Veteran's back and, if so, the limitation of motion caused by his service-connected scar.  The examiner must state upon what specific evidence this determination is based.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  To avoid an additional remand, the examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claims.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

